DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 10, and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by Sato (JP 11-015345 A).

Regarding claim 1, Sato discloses a toner storage device (see annotated Fig. 1 below) comprising: a toner particle hopper (element 3, Fig. 1) sloped toward a heating device (element 12, Fig. 1) (see annotated Fig. 1 below); and the heating device coupled to the toner particle hopper to periodically heat toner particles, in response to the toner particles reaching a threshold volume as the toner particles received at the toner particle hopper fall to a bottom of the toner particle hopper to compress the toner particles (see par. [0011] and [0019]), wherein the threshold volume comprises a volume in which the toner particles reach an end of the heating device (i.e., it was confirmed that, after printing 100 sheets, the toner had a thin volume on the entire surface of the heater) (see par. [0019]).
Regarding claim 2, Sato discloses a toner storage device, wherein the toner particle hopper is part of a toner cartridge (see annotated Fig. 1 below) of a printing device.
Regarding claim 4, Sato discloses a toner storage device, wherein periodically heating the toner particles comprises the heating device being energized periodically to compress the toner particles (see par. [0011]).
Regarding claim 5, Sato discloses a toner storage device, further comprising the heating device heating the toner particles until a threshold amount of heat has been applied to the toner particles (see Abstract).
Regarding claim 6, Sato discloses a toner storage device, wherein the toner hopper is a waste toner hopper (see Fig. 1).
Regarding claim 7, Sato discloses a system (see Fig. 1), comprising: a waste toner particle hopper (element 3, Fig. 1) having a heating device (element 12, Fig. 1) housed therein, wherein the waste toner particle hopper is sloped toward the heating device (see annotated Fig. 1 below); and a controller (i.e., inherent feature to control the heater) communicatively coupled to the heating device to: periodically energize the heating device to a threshold level responsive to waste toner particles received at the waste toner particle hopper reaching a threshold volume as the waste toner particles fall to a bottom of the toner particle hopper to compress the waste toner particles (see par. [0011] and [0019]), wherein the threshold volume comprises a volume in which the toner particles reach an end of the heating device (i.e., it was confirmed that, after printing 100 sheets, the toner had a thin volume on the entire surface of the heater) (see par. [0019]). 
Regarding claim 10, Sato discloses a system, further comprising the controller to periodically energize the heating device responsive to completion of a print job (see par. [0011]).
Regarding claim 11, Sato discloses a system, further comprising the controller to periodically energize the heating device at a time other than when a print job fusion heating device is energized (see par. [0011]).


    PNG
    media_image1.png
    302
    757
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebe et al. (US 2017/0075262) in view of Sato (JP 11-015345 A).

Regarding claims 1, 3, 7 and 17, Ebe et al. discloses a system, comprising: a waste toner particle hopper (element 10, Fig. 1), wherein the waste toner particle hopper is located within an intermediate transfer belt (ITB) (element 61, Fig. 1) of a printing device.
Although Ebe et al. does not appear to disclose a heating device housed within the hopper, Sato shows that this feature is well known in the art. Sato discloses a heating device (element 12, Fig. 1) housed within a waste toner particle hopper (element 3, Fig. 1), wherein the waste toner particle hopper is sloped toward the heating device (see annotated Fig. 1 above); and a controller (i.e., inherent feature to control the heater) communicatively coupled to the heating device to: periodically energize the heating device to a threshold level responsive to waste toner particles received at the waste toner particle hopper reaching a threshold volume as the waste toner particles fall to a bottom of the toner particle hopper to compress the waste toner particles (see par. [0011]), wherein the threshold volume comprises a volume in which the toner particles reach an end of the heating device (i.e., it was confirmed that, after printing 100 sheets, the toner had a thin volume on the entire surface of the heater) (see par. [0019]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing storage of a larger amount of waste toner.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 11-015345 A).

Regarding claim 16, although Sato does not appear to disclose the controller comprising a triode for alternating current (TRIAC) device, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved temperature control of the heater.

Allowable Subject Matter
Claims 12-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for allowance of claim 12 is the inclusion of periodically applying heat, via first and second heating devices within a toner particle hopper sloped toward the first and second heating devices, to first and second plurality of toner particles, respectively, received at the toner particle hopper until the first and second plurality of toner particles reach first and second threshold volumes, respectively, from the first heating device as the first plurality of toner particles fall to a bottom of the toner particle hopper; the first threshold volume comprising a first volume in which the first plurality of toner particles reaches an end of the first heating device and the second threshold volume comprising a second volume in which the second plurality of toner particles reaches an end of the second heating device. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 13-15 have been found allowable due to their dependencies upon claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
7/28/2022